DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   Claims 1-10 are pending. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Prior Art of record fails to a headset comprising a first earphone with an inner side facing the user's head , when the headset is worn, and an outer side facing the opposite direction of the inner side , and a circumferential wall located between the inner side and the outer side , and wherein the headset comprises a microphone arm , which is attached to the earphone to be rotatable around a first hinge axis of a first hinge , so it can rotate between a use position, where it extends away from the earphone housing , and a rest position, where it follows a first part of the circumferential wall, wherein the first earphone has a recess for receiving the microphone arm in the rest position, the microphone arm comprises a first arm part extending from the first hinge and a second arm part extending between the first arm part and a free end , and wherein the first arm part and the second arm part are interconnected by a second hinge with a second hinge axis , whereby the first arm part , the second arm part and the second hinge are adapted, so that the free end of the microphone arm can be brought closer to the mouth of the user by rotating the second arm part about the second hinge axis from a first position to a second position, and wherein the second arm part comprises an engagement part , which during rotation of the microphone arm around the first axis from the use position to the rest position is adapted to engage the earphone , whereby the second arm part is forced to rotate from the second position to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 12, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653